Title: To George Washington from Alexander Hamilton, 23 December 1793
From: Hamilton, Alexander
To: Washington, George


          
            Treasury Depmt Decr 23d 1793.
          
          The Secretary of the Treasury has the honor to submit to the consideration of the
            President a communication from the Commissioner of the revenue, dated the 18h of
            December respecting Mr James Collins, Inspector of the Revenue for Survey No: 2 of the
            District of Pennsylvania. It has at length become
            certain (what has been for some time feared) that Mr Collins is incapable of executing
            the duties of the office and that the good of the public service requires his
            removal.
          
            Alexandr HamiltonSecy of the Treay
          
        